191 F.2d 476
89 U.S.App.D.C. 166
McCANN,v.CLARK.
No. 10,881.
United States Court of Appeals District of Columbia Circuit.
Argued May 21, 1951.Decided June 21, 1951.Writ of Certiorari Denied Nov. 5, 1951.See 72 S.Ct. 112.

Gene McCann, pro se.
Mr. Ross O'Donoghue, Asst. U.S. Atty., for appellee.
Before EDGERTON and WILBUR K. MILLER, Circuit Judges, and ARTHUR F. LEDERLE, District Judge, sitting by designation.
PER curiam.


1
The appellant, Gene McCann, sued the appellee, Tom C. Clark, in the United States District Court for the District of Columbia.  He claimed damages for various indignities to which he said he was subjected while he was an inmate of a federal mental hospital, and charged that the appellee was the author of his misfortunes.  At the time of appellee's alleged acts, he was the Attorney General of the United States.


2
The appellee moved to dismiss the first amended complaint, which was the pleading before the court, for the reason that it did not state a cause of action upon which relief could be granted.  McCann appeals from the order granting the motion and dismissing his first amended complaint.


3
The pleading occupies 14 printed pages in the record.  It contains scurrilous matter and is prolix and redundant.  We cannot be certain whether the appellant claimed $200,000 in damages or $1,200,000.


4
Rule 8 of the Federal Rules of Civil Procedure, 28 U.S.C.A., requires that


5
'(a) * * * A pleading which sets forth a claim for relief * * * shall contain * * * (2) a short and plain statement of the claim showing that the pleader is entitled to relief * * * .'


6
Section (e) of the same Rule requires that '(1) Each averment of a pleading shall be simple, concise, and direct.'  The pleading in the case before us does not contain a short and plain statement of the claim, and its averments are neither simple, concise nor direct.  It is so flagrantly violative of Rule 8 that it should have been dismissed on that ground if on no other.


7
Affirmed.